DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are Canceled.

Allowable Subject Matter
Claims 25-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Claims 25-31 depends on rejected base claim 22. Claims 25-31 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.

Application #17/519,243
Claim 12: A system with voice control comprising:
a) a housing;
b) a speaker mounted in the housing;
c) an amplifier that feeds an amplified audio signal to the speaker;
d) a first microphone mounted on the housing proximal to the speaker, the first microphone providing a first signal;
e) a second microphone mounted on the housing providing a second signal; and
f) circuitry receiving the first signal and the second signal, wherein the circuitry:
i) alters a first magnitude of one of the first signal and the second signal so as to approximately match a second magnitude of the other signal;
ii) subtracts the first signal from the second signal to create an improved voice signal; and
iii) submits the improved voice signal to a voice recognition system.
Patent #11,170,798
Claim 1: A video system with voice control comprising:
a) a housing having mounted therein
i) a flat panel display and
ii) a first speaker;
b) an amplifier that feeds an amplified audio signal to the first speaker;
c) a first output-receiving microphone mounted on the housing proximal to the first speaker providing a first signal;
d) a first spoken-word microphone mounted on the housing providing a second signal;
e) circuitry receiving the first and second signal, wherein the circuitry:
i) alters a magnitude of one of the first and second signal so as to approximately match a magnitude of the other signal;
ii) subtracts the first signal from the second signal to create an improved voice signal; and
iii) submits the improved voice signal to a voice recognition system. 
Claim 13: The system of claim 12,
wherein the second microphone is mounted to be acoustically remote from the speaker.

Claim 14: The system of claim 12,
wherein the speaker is mounted proximal to a first side of the housing, and the second microphone is mounted proximal to a center of the housing.

Claim 15: The system of claim 12,
wherein the second microphone is mounted within a tune pipe that creates an acoustic filter for incoming sound reaching the second microphone.


Claim 16: The system of claim 15,
wherein the tune pipe a cavity having dimensions within 33% of 1 mm of diameter and 6 mm in length.

Claim 17: A method for filtering out audio signal originating from a speaker comprising:
a) transmitting the audio signal out of the speaker;
b) receiving a first signal from a first output-receiving microphone mounted proximal to the speaker;
c) receiving a second signal from a first spoken-word microphone mounted not proximal to the speaker;




d) subtracting the first signal from the second signal to create an improved voice signal; and
e) submitting the improved voice signal to a voice recognition system.

Claim 18: The method of claim 17,
wherein the second signal is received by combining a first output from the first spoken-word microphone and a second output from a second spoken-word microphone also mounted not proximal to the speaker.
Claim 19: The method of claim 18,
wherein the first spoken-word microphone and second spoken-word microphone are mounted approximately 75 mm from each other to form a tuned microphone array.

Claim 20: The method of claim 18,
wherein the first spoken-word microphone and second spoken-word microphone are mounted such that inputs to the microphones are in communication with separate cavities that each act as an acoustic filter to filter out some frequencies not associated with human speech.
Claim 21: The method of claim 20,
wherein the separate cavities are approximately 1 mm in diameter and approximately 6 mm in length.
Claim 2: The system of claim 1,
wherein the spoken-word microphone is mounted to be acoustically remote from the first speaker.

Claim 3: The system of claim 2,
wherein the first speaker is mounted proximal to a first side of the housing, and the spoken-word microphone is mounted proximal to a center of the housing.
Claim 8: The system of claim 7,
wherein the two spoken-word microphones are each mounted within a tune pipe that creates an acoustic filter for incoming sound reaching the two spoken-word microphones.

Claim 11: The system of claim 8,
wherein the tune pipes each form a cavity having dimensions within 33% of 1 mm of diameter and 6 mm in length.

Claim 16: A method for filtering out audio signal originating from a speaker comprising:
a) transmitting the audio signal out of the speaker;
b) receiving a first signal from a first output-receiving microphone mounted proximal to the speaker;
c) receiving a second signal from a first spoken-word microphone mounted not proximal to the speaker;
d) altering a magnitude of one of the first and second signal so as to approximately match a magnitude of the other signal;
e) subtracting the first signal from the second signal to create an improved voice signal; and
f) submitting the improved voice signal to a voice recognition system.

Claim 17: The method of claim 16,
wherein the second signal is received by combining the output from the first spoken-word microphone and a second spoken-word microphone also mounted not proximal to the speaker.


Claim 18: The method of claim 17,
wherein the first and second spoken word microphones are mounted approximately 75 mm from each other to form a tuned microphone array.


Claim 19: The method of claim 17,
wherein the first and second spoken-word microphones are mounted such that inputs to the microphones are each in communication with a cavity that acts as an acoustic filter to filter out some frequencies not associated with human speech.


Claim 20: The method of claim 19,
wherein the cavities are approximately 1 mm in diameter and approximately 6 mm in length.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga (EP #0867860 A2) in view of Schröder (EP #1085782 A2).

Regarding Claim 12, Varga discloses a system with voice control (Figs. 2, 3, 5) comprising:
a) a housing (Varga col. 5 lines 49-51 discloses the microphones are integrated into the housing of the appliance itself, for example the television; Fig. 5: TV);
b) a speaker mounted in the housing (Varga Fig. 5: speaker L1);
c) an amplifier that feeds an amplified audio signal to the speaker (Varga col. 3 lines 8-10 discloses sound compensator SCOMP; voice detection SREC; Fig. 5);
d) a first microphone mounted on the housing proximal to the speaker, the first microphone providing a first signal (Varga Fig. 5: microphone MIC1);
e) a second microphone mounted on the housing providing a second signal (Varga Fig. 5: microphone MIC3);
f) circuitry receiving the first signal and the second signal (Varga col. 3 lines 25-35 discloses the microphones signal i is fed to the primary input and the monophone loudspeaker signal r is fed to the adaptive filter AF via a further input; Fig. 2), wherein the circuitry:
i) alters a first magnitude of one of the first signal and the second signal so as to approximately match a second magnitude of the other signal (Varga col. 3 lines 25-35 discloses the loudspeaker signal at the location of the microphone is estimated in the adaptive filter AF and supplies the filtered signal y; Fig. 2);
ii) subtracts the first signal from the second signal to create an improved voice signal (Varga col. 3 lines 25-35 discloses this signal y is then subtracted from the microphone signal i fed via the primary input, and thus supplies at the output o a signal e which is reduced  by the loudspeaker signals; Fig. 2); and
iii) submits the improved voice signal to a voice recognition system (Varga col. 3 line 10 discloses voice-detection unit SREC; Fig. 5. lines 25-35 discloses this signal e is in turn fed to the adaptive filter AF; Fig. 2).
Varga may not explicitly disclose c) an amplifier that feeds an amplified audio signal to the first speaker.
In an analogous art, Schröder (abstract; Fig. 1: MTV1, MTV2, MLS1, MLS2) teaches c) an amplifier that feeds an amplified audio signal to the first speaker (Schröder ¶0012 discloses the amplified is then fed to a signal processing unit [to be output to the speaker]).
Also, Schröder teaches f) circuitry receiving the first signal and the second signal (Schröder ¶0012 discloses the two [microphone] signals are amplified, A/D converted and then fed to a signal processing unit), wherein the circuitry:
i) alters a first magnitude of one of the first signal and the second signal so as to approximately match a second magnitude of the other signal (Schröder ¶0012 discloses the signal processing unit perform different scaling or processing of detected sound signals);
ii) subtracts the first signal from the second signal to create an improved voice signal (Schröder ¶0012 discloses the microphone signals can also be corrected with regard to the sound signals output by the loudspeakers); and
iii) submits the improved voice signal to a voice recognition system (Schröder ¶0012 discloses the signal processed are then fed to a speech recognition unit).
Varga and Schröder are analogous art as they pertain to voice recognition in acoustic interfering devices. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the system (as taught by Varga) to use an amplifier to output the speaker signal (as taught by Schröder, ¶0012) to increase the robustness with respect to the acoustic interfering influences (Schröder, ¶0003).

Regarding Claim 13, Varga in view of Schröder discloses the system of claim 12,
wherein the second microphone is mounted to be acoustically remote from the speaker (Varga Fig. 5: microphone MIC3 is away from speaker L1).

Regarding Claim 14, Varga in view of Schröder discloses the system of claim 12,
wherein the speaker is mounted proximal to a first side of the housing (Varga Fig. 5: speaker L1 is typically mounted on the [first] side of the housing), and the second microphone is mounted proximal to a center of the housing (Varga Fig. 5: microphone MIC3 can be mounted to the center of the housing, as a design choice).

Regarding Claim 15, Varga in view of Schröder discloses the system of claim 12. But Varga may not explicitly disclose wherein the second microphone is mounted within a tune pipe that creates an acoustic filter for incoming sound reaching the second microphone.
In an analogous art, Schröder (abstract; Fig. 1: MTV1, MTV2, MLS1, MLS2) teaches wherein the second microphone is mounted within a tune pipe that creates an acoustic filter for incoming sound reaching the second microphone (Schröder the two microphones [MTV1, MTV2] mounted on the TV can be mounted within a tune pipe, as a design choice).
Varga and Schröder are analogous art as they pertain to voice recognition in acoustic interfering devices. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the system (as taught by Varga) to use an amplifier to output the speaker signal (as taught by Schröder, ¶0012) to increase the robustness with respect to the acoustic interfering influences (Schröder, ¶0003).

Regarding Claim 16, Varga in view of Schröder discloses the system of claim 15. But Varga may not explicitly disclose wherein the tune pipe a cavity having dimensions within 33% of 1 mm of diameter and 6 mm in length
In an analogous art, Schröder (abstract; Fig. 1: MTV1, MTV2, MLS1, MLS2) teaches wherein the tune pipe a cavity having dimensions within 33% of 1 mm of diameter and 6 mm in length (Schröder the two microphones [MTV1, MTV2] mounted on the TV can be mounted within a tune pipe, as a design choice).
Varga and Schröder are analogous art as they pertain to voice recognition in acoustic interfering devices. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the system (as taught by Varga) to use an amplifier to output the speaker signal (as taught by Schröder, ¶0012) to increase the robustness with respect to the acoustic interfering influences (Schröder, ¶0003).

Claims 17-21 are rejected for the same reasons as set forth in Claims 12-16.
Claims 22-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Varga (EP #0867860 A2) in view of Schröder (EP #1085782 A2) further in view of Fan (US #2014/0278385).

Regarding Claim 22, Varga discloses a system with voice control (Figs. 2, 3, 5) comprising:
a) a housing (Varga col. 5 lines 49-51 discloses the microphones are integrated into the housing of the appliance itself, for example the television; Fig. 5: TV);
b) a speaker mounted in the housing (Varga Fig. 5: speaker L1) that outputs an amplified audio signal (Varga col. 3 lines 8-10 discloses sound compensator SCOMP; voice detection SREC; Fig. 5).
Varga may not explicitly disclose b) a speaker mounted in the housing that outputs an amplified audio signal.
In an analogous art, Schröder (abstract; Fig. 1: MTV1, MTV2, MLS1, MLS2) teaches b) a speaker mounted in the housing that outputs an amplified audio signal (Schröder ¶0012 discloses the amplified is then fed to a signal processing unit [to be output to the speaker]).
Varga in view of Schröder may not explicitly disclose c) a tune pipe cavity at least partially formed in the housing; d) a microphone mounted in the tune pipe cavity, wherein the tune pipe cavity creates an acoustic filter for incoming sound to the microphone that filters out some frequencies not associated with human speech; and e) circuitry receiving a microphone signal from the microphone and submits the microphone signal to a voice recognition system.
However, Fan (Figs. 9A-9B) teaches c) a tune pipe cavity at least partially formed in the housing (Fan ¶0085 discloses the microphones 902 and 904 are arranged in cylindrical holes in the display's 902 housing. ¶0086 discloses microphones 952 and 954 are arranged in cylindrical holes in the display’s 952 housing);
d) a microphone mounted in the tune pipe cavity (Fan ¶0086 discloses microphones 952 and 954 are arranged in cylindrical holes in the display), wherein the tune pipe cavity creates an acoustic filter for incoming sound to the microphone that filters out some frequencies not associated with human speech (Fan ¶0057 discloses using a rubber boot to extend the acoustic port of the noise-canceling microphone.  ¶0062 discloses the microphone can be enclosed in a rubber boot extending acoustic port on the front and the back side of the microphone with acoustic ducts. ¶0063 discloses an acoustic port at the tube tip aligns with the boom opening, and an acoustic port at the tube back aligns with boom opening. The rubber boot can be offset from the tube ends to allow for spacing between the tube ends and the rubber boot. The spacing further allows breathing room and for room to place a windscreen of appropriate thickness. The rubber boot and inner wall of the tube remain air-tight, however. A wind-screen foam material [e.g., wind guard sleeves over the rubber boot] fills the air-duct and the open space between acoustic port and tube interior/opening. Fig. 2: frequency response filter 204, low-pass filter 206, low-pass filter 208 [¶0074]; Fig. 7: frequency response filter 706, frequency response filter 704, low-pass filters 716-718 [¶0083]); and
e) circuitry receiving a microphone signal from the microphone and submits the microphone signal to a voice recognition system (Fan ¶0059 discloses the tube can include a dual microphone, which can be more suitable for speech recognition. ¶0071 discloses using linear processing to provide an advantage for speech recognition by improving feature extraction. ¶0084 discloses a desired voice activity detection [VAD] module 802).
Varga, Schröder and Fan are analogous art as they pertain to voice recognition in acoustic interfering devices. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Varga in view of Schröder in light of the teachings of Fan to use a first microphone and a second microphone on a display (as taught by Fan, ¶0085) to advantageously improve accurate recognition of speech by minimizing unwanted noise (Fan, ¶0031).

Regarding Claim 23, Varga in view of Schröder and Fan discloses the system of claim 22. But Varga in view of Schröder may not explicitly disclose wherein the tune pipe cavity is cylindrical.
However, Fan (Figs. 9A-9B) teaches wherein the tune pipe cavity is cylindrical (Fan ¶0086 discloses microphones 952 and 954 are arranged in cylindrical holes in the display).
Varga, Schröder and Fan are analogous art as they pertain to voice recognition in acoustic interfering devices. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Varga in view of Schröder in light of the teachings of Fan to arrange a first microphone and a second microphone on a display (as taught by Fan, ¶0085) to advantageously improve accurate recognition of speech by minimizing unwanted noise (Fan, ¶0031).

Regarding Claim 24, Varga in view of Schröder and Fan discloses the system of claim 23. But Varga in view of Schröder may not explicitly disclose wherein the tune pipe cavity has a diameter of less than 2 mm.
However, Fan (Figs. 12A-12B) teaches wherein the tune pipe cavity has a diameter of less than 2 mm (Fan ¶0090 discloses a microphone 1204 is arranged to be played between the two halves of the rubber boot 1202a-b [Figs. 12A-12B]. The microphone 1204 and rubber boot 1202a-b are sized such that the microphone 1204 fits in a cavity within the halves of the rubber boot 1202a-b. The cylindrical tube can be less than 2 mm as a design choice).
Varga, Schröder and Fan are analogous art as they pertain to voice recognition in acoustic interfering devices. Therefore it would have been obvious to someone of ordinary skill in the art before the effective filing date of the invention was made to modify the teachings of Varga in view of Schröder in light of the teachings of Fan to arrange microphone between two halves of the rubber boot (as taught by Fan, ¶0090) to advantageously improve accurate recognition of speech by minimizing unwanted noise (Fan, ¶0031).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOGESHKUMAR G PATEL whose telephone number is (571)272-3957. The examiner can normally be reached 7:30 AM-4 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YOGESHKUMAR PATEL/Primary Examiner, Art Unit 2651